DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed September 15, 2022, for the 17/053,174 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1-5 and 13 and the cancellation of claim 6 are noted.
Claims 1-5 and 7-13 are pending and have been fully considered.
New grounds of rejection necessitated by applicant’s amendment follow.

Response to Amendment
Claim Interpretation
Applicant is reminded that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")].  In the instant case, the recitation “for preparing a light olefin” is merely a statement of the purpose or intended use of the invention and is not considered a limitation.  Consequently, said recitation is of no significance to claim construction.
Applicant is further reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a light olefin has been interpreted as an olefin mixture comprising ethylene and/or propylene [see paragraphs 09 & 38 of the specification].  Otherwise, light olefin is a relative term, which renders the claims indefinite because “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Drawings
Applicant has stated “[t]he Office Action does not indicate the status of the drawings. Accordingly, Applicants request the Examiner to provide this indication in the next PTO communication.”  Applicant’s assertion is false.  The non-final Office action did not indicate that the drawings were accepted or objected to because there does not appear to be any drawings on file with the application.  Consequently, the Office action is accurate.  The drawings are neither accepted nor objected to.  Moreover, the Electronic Acknowledgement Receipt from the Office dated November 5, 2020, does not indicate receipt of drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “…5 wt% or more and 20 wt% or less of P2O5 supported in the internal micropores and on the surface of the catalyst.”  There does not appear to be support for this limitation in the claims.  Instead, there is support for “surface of the zeolite” [see paragraphs 14-16, 20, 39, 42, 44, 47, and 57-58 of the instant specification; e.g. paragraph 14 states “…Ag2O and P2O5 supported in internal micropores and/or on a surface of the porous zeolite;” paragraph 15 recites “[a]n  amount of Ag2O supported in the internal micropores and/or on the surface of the porous zeolite may be more than 0 wt% and 6 wt% or less with respect to 100 wt% of the catalyst”].  In a situation in which there is a single layer or monolayer deposited on the catalyst support, the surface of the catalyst and surface of the zeolite may be coterminous.  However, in instances where there are two or more layers deposited on the catalyst support, it is not necessarily the case that the surface of the catalyst and the surface of the zeolite are coterminous.  Claim 1 does not limit the recited catalyst to a monolayer deposited thereon.  The amendment of “the surface of the catalyst” implies that more than one layer may be present on the catalyst support and that P2O5 is deposited on one of these intermediated layers in such a manner that said it is on the surface of the catalyst instead of the surface of the zeolite.

Response to Arguments
Applicant's arguments filed September 15, 2022, have been fully considered but they are not persuasive with the exception of the argument concerning the concentration of clay, specifically, kaolin [see page 11 of remarks].
Applicant has argued “Gao discloses to a catalyst for cracking light diesel oil into a light olefin, and [1.] does not disclose a catalyst configured to prepare a light olefin by catalytic cracking of a mixed raw material including naphtha and methanol, as required by amended claim 1…In other words, Gao is different from the instant application in purpose and applied technical field. Thus, Gao also lacks awareness of the problem to appropriately adjust the acid site characteristic of the catalyst molecular sieve to prepare a light olefin by cracking the mixed raw material including naphtha and methanol of the present invention” [see page 10 of remarks].
Applicant’s argument is not persuasive.  With respect to [1.] since claim 1 is directed to a catalyst, it is not necessary that the prior art identify all the uses for its invention.  Applicant is reminded that “[t]he fact that [applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious” [Ex parte Obiaya, 227 USPQ 58, 60].  The recitation of “wherein the catalyst is configured to prepare a light olefin by catalytic cracking of a mixed raw material including naphtha and methanol” is merely an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  If applicant intends the aforementioned recitation to limit the claimed zeolite to a particular “acid site amount or an acid site intensity” [paragraph 9], then such should be clearly disclosed and, perhaps, claimed.  The configuration limitation may imply a plurality of structural limitations to the catalyst or, perhaps, none at all.  It certainly does not necessarily preclude the catalyst of Gao et al.  With respect to [2], it is noted that the features upon which applicant relies (i.e., adjusting the acid site characteristic of the catalyst molecular sieve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued “[a]ccording to the above preparing method, Gao has the constitution that silver oxide and phosphorous oxide are calcined (supported) respectively, and then the zeolite supported with silver oxide and phosphorus oxide is calcined again with alumina gel and kaolin, and thus silver (Ag) oxide and phosphorous oxide (P2O5) are merely supported on zeolite, and therefore the silver (Ag) oxide and phosphorous oxide (P2O5) cannot be supported on the catalyst surface” [see paragraph bridging pages 10 and 11 of remarks].
This argument is truly perplexing because the instant specification clearly is directed to silver (Ag) oxide and phosphorous oxide (P2O5) being supported on the zeolite.  See again paragraphs 14-16, 20, 39, 42, 44, 47, and 57-58 of the instant specification; e.g. paragraph 14 states “…Ag2O and P2O5 supported in internal micropores and/or on a surface of the porous zeolite;” paragraph 15 recites “[a]n amount of Ag2O supported in the internal micropores and/or on the surface of the porous zeolite may be more than 0 wt% and 6 wt% or less with respect to 100 wt% of the catalyst.”  In other words, Gao et al teaches the exact same configuration as disclosed in the instant application for the silver and phosphorous components.  Applicant even admits as much when they state “silver (Ag) oxide and phosphorous oxide (P2O5) [in Gao et al—Examiner’s insertion] are merely supported on zeolite.”  Applicant admits this again in the last two lines of page 11 of remarks.  It’s perplexing when a prior art reference teaches the same configuration as the instant specification and applicant argues that it is different than their invention.

Allowable Subject Matter
Claims 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See the Office action dated June 15, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
September 22, 2022